DETAILED ACTION
	This action is in response to an amendment to application 16/931794, filed on 9/19/2022. Claims 1-20 are pending; claims 13-20 are new. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amended claims recite a new limitation: “wherein the set points received from the AI center module are electrical set points.” The phrase “electrical set point” is not defined in the specification. 	The plain meaning of “set point” is a “desired or target value for an essential variable” e.g., a desired driving speed for cruise control, or a target temperature for reactor.1 Limiting “set point” to an “electrical set point” is a significant narrowing of the term and no written description of such narrowing exists in the as-filed specification. In fact, at para. 34 of the as-filed specification, “electrical parameters” are defined as “other inputs” distinguishable from “set points.” New claims 13-20 further limit “electrical set points,” but also do so without any support in the specification. Moreover, as set forth in the following rejections under 35 U.S.C. 112(b), the phrase “electrical set point” itself is unclear. In the interest of compact prosecution, the claims will be examined as if the most recent amendments were not made. 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The amended claims recite a new limitation: “wherein the set points received from the AI center module are electrical set points.” The phrase “electrical set point” is not defined in the specification. The plain meaning of “set point” is a “desired or target value for an essential variable” e.g., a desired driving speed for cruise control, or a target temperature for reactor.2 To limit “set point” to “electrical set point” would seem to limit the set point to some desired value for an electrical variable, but the actual scope of this limitation is not clear.
There are several possible desired “electrical” values for an “electrical set point” (e.g., utilization, voltage, amperage, wattage, AC frequency, etc., as in new claims 13, 15-16, 18, and 20), none of which are mentioned anywhere in the specification as “electrical set points” nor as “set points” of any sort. In fact, at paras. 34-35 of the as-filed specification, “electrical parameters” including “voltage, current, and frequency information” are defined as “other inputs” distinguishable from “set points.” 
Also conceivable is a claim interpretation whereby the “electrical set point” is some arbitrary set point value defined or signaled or controlled electrically. New claims 14, 17, and 19 require that “electrical set points include control set points of one or more set points” which further muddles the intended scope of all claims. Simply put, it is impossible to discern what, precisely, is required by the amended and new claims. In the interest of compact prosecution, the claims will be examined as if the most recent amendments were not made.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-6, 8-10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al., “Data-Driven Pricing Strategy for Demand-Side Resource Aggregators” hereinafter “Xu.”
	Regarding claim 1, Xu anticipates “A system for operation of an electric grid, (see, e.g., Xu, pg. 58; “In this paper, we consider a utility who seeks to coordinate the energy consumption of multiple demand-side flexible resource aggregators via time-varying electricity prices.”) comprising: 
an artificial intelligence (AI) center module configured to control a point of aggregation (POA) using information received from at least one of an upper grid, the point of aggregation, and one or more external sources to the electric grid; (see, e.g., Xu, pg. 60, “In this paper, we consider a hierarchical architecture with three levels: a load level (lower level), an aggregator level (intermediate level) and the utility level (top level), see Fig. 2. We assume there is a bidirectional real-time communication infrastructure between these three levels. The utility seeks to coordinate the energy consumption of aggregators to achieve system-level objectives (e.g., peak shaving, revenue maximization).”; “By learning the aggregator’s energy consumption behavior under different price scenarios, the utility dynamically updates its beliefs on an aggregator’s energy requirement constraints and formulates electricity price incentives for each aggregator.”) and 
an Al edge module in the POA, wherein the Al edge module is configured to calculate an optimal disaggregation of set points received from the Al center module to one or more controllable elements based on at least one of local information and information from the Al center module.” (see, e.g., Xu, pg. 60, “the aggregator makes optimal decisions on the aggregate power consumption over the planning horizon. Finally, the aggregator allocates the resulting aggregate power to individual loads based on their updated state information in real time.”; pg. 62, “We consider a utility and four aggregators. The first three aggregators, who are connected with both non-deferrable load and PEV charging load, are located in the residential areas.”).
Regarding claim 2, Xu anticipates “The system of claim 1, wherein the one or more external sources includes an independent system operator.” (see, e.g., Xu, pg. 60, Fig. 2 depicts an aggregator as independent from an upstream utility).
Regarding claim 4, Xu anticipates “The system of claim 1, wherein the Al edge module supports control of one or more of a fuel cell source, a generic energy source, a flow battery source, a lithium-ion battery source, a wind energy source, or a photovoltaic energy source.” (see, e.g., Xu, pg. 60, Fig. 2 depicts a generic energy source).
	Regarding claim 5, Xu anticipates “A method for operation of an electric grid, (see, e.g., Xu, pg. 58; “In this paper, we consider a utility who seeks to coordinate the energy consumption of multiple demand-side flexible resource aggregators via time-varying electricity prices.”) comprising: 
controlling, using an artificial intelligence (AI) center module, a point of aggregation (POA) using information received from at least one of an upper grid, the point of aggregation, and one or more external sources to the electric grid; (see, e.g., Xu, pg. 60, “In this paper, we consider a hierarchical architecture with three levels: a load level (lower level), an aggregator level (intermediate level) and the utility level (top level), see Fig. 2. We assume there is a bidirectional real-time communication infrastructure between these three levels. The utility seeks to coordinate the energy consumption of aggregators to achieve system-level objectives (e.g., peak shaving, revenue maximization).”; “By learning the aggregator’s energy consumption behavior under different price scenarios, the utility dynamically updates its beliefs on an aggregator’s energy requirement constraints and formulates electricity price incentives for each aggregator.”) and 
calculating, using an Al edge module in the POA, an optimal disaggregation of set points received from the Al center module to one or more controllable elements based on at least one of local information and information from the Al center module.” (see, e.g., Xu, pg. 60, “the aggregator makes optimal decisions on the aggregate power consumption over the planning horizon. Finally, the aggregator allocates the resulting aggregate power to individual loads based on their updated state information in real time.”; pg. 62, “We consider a utility and four aggregators. The first three aggregators, who are connected with both non-deferrable load and PEV charging load, are located in the residential areas.”).
Regarding claim 6, Xu anticipates “The method of claim 5, wherein the one or more external sources includes an independent system operator.” (see, e.g., Xu, pg. 60, Fig. 2 depicts an aggregator as independent from an upstream utility).
Regarding claim 8, Xu anticipates “The method of claim 5, wherein the Al edge module supports control of one or more of a fuel cell source, a generic energy source, a flow battery source, a lithium-ion battery source, a wind energy source, or a photovoltaic energy source.” (see, e.g., Xu, pg. 60, Fig. 2 depicts a generic energy source).
Regarding claim 9, Xu anticipates “A non-transitory computer-readable storage device having instructions stored thereon that, when executed by at least one computing device, cause the at least one computing device to perform operations, (see, e.g., Xu, pg. 58; “In this paper, we consider a utility who seeks to coordinate the energy consumption of multiple demand-side flexible resource aggregators via time-varying electricity prices.”) comprising: 
controlling a point of aggregation (POA) using information received from at least one of an upper grid, the point of aggregation, and one or more external sources to the electric grid; (see, e.g., Xu, pg. 60, “In this paper, we consider a hierarchical architecture with three levels: a load level (lower level), an aggregator level (intermediate level) and the utility level (top level), see Fig. 2. We assume there is a bidirectional real-time communication infrastructure between these three levels. The utility seeks to coordinate the energy consumption of aggregators to achieve system-level objectives (e.g., peak shaving, revenue maximization).”; “By learning the aggregator’s energy consumption behavior under different price scenarios, the utility dynamically updates its beliefs on an aggregator’s energy requirement constraints and formulates electricity price incentives for each aggregator.”) and 
calculating an optimal disaggregation of set points received from the Al center module to one or more controllable elements based on at least one of local information and information from the Al center module.” (see, e.g., Xu, pg. 60, “the aggregator makes optimal decisions on the aggregate power consumption over the planning horizon. Finally, the aggregator allocates the resulting aggregate power to individual loads based on their updated state information in real time.”; pg. 62, “We consider a utility and four aggregators. The first three aggregators, who are connected with both non-deferrable load and PEV charging load, are located in the residential areas.”).
Regarding claim 10, Xu anticipates “The non-transitory computer-readable storage device of claim 9, wherein the one or more external sources includes an independent system operator.” (see, e.g., Xu, pg. 60, Fig. 2 depicts an aggregator as independent from an upstream utility).
Regarding claim 12, Xu anticipates “The non-transitory computer-readable storage device of claim 9, wherein the Al edge module supports control of one or more of a fuel cell source, a generic energy source, a flow battery source, a lithium-ion battery source, a wind energy source, or a photovoltaic energy source.” (see, e.g., Xu, pg. 60, Fig. 2 depicts a generic energy source).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Xu and USPGPUB 2016/0028275, hereinafter “Kamel.”
Regarding claim 3, Xu discloses “The system of claim 1,” but does not appear to disclose the further limitation “wherein the one or more external sources includes a weather forecasting station.” Stated differently, Xu does not disclose receiving information from a weather forecasting station. However, Kamel discloses (at para. 19) an “energy management system” which “communicates with third parties” including “utility management companies . . . [and] other management systems” for purposes of “demand reduction” data including “weather forecast” data. Xu and Kamel are directed toward power grid management and therefore are analogous art. On or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine the weather forecasting of Kamel with the demand-side grid management of Xu, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to adjust electrical demand in view of forecasted weather events. Accordingly, the instant claim is unpatentable over the combination of Xu and Kamel.
Regarding claim 5, Xu discloses “The method of claim 5,” but does not appear to disclose the further limitation “wherein the one or more external sources includes a weather forecasting station.” Stated differently, Xu does not disclose receiving information from a weather forecasting station. However, Kamel discloses (at para. 19) an “energy management system” which “communicates with third parties” including “utility management companies . . . [and] other management systems” for purposes of “demand reduction” data including “weather forecast” data. Xu and Kamel are directed toward power grid management and therefore are analogous art. On or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine the weather forecasting of Kamel with the demand-side grid management of Xu, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to adjust electrical demand in view of forecasted weather events. Accordingly, the instant claim is unpatentable over the combination of Xu and Kamel.
Regarding claim 11, Xu discloses “The non-transitory computer-readable storage device of claim 9,” but does not appear to disclose the further limitation “wherein the one or more external sources includes a weather forecasting station.” Stated differently, Xu does not disclose receiving information from a weather forecasting station. However, Kamel discloses (at para. 19) an “energy management system” which “communicates with third parties” including “utility management companies . . . [and] other management systems” for purposes of “demand reduction” data including “weather forecast” data. Xu and Kamel are directed toward power grid management and therefore are analogous art. On or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine the weather forecasting of Kamel with the demand-side grid management of Xu, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to adjust electrical demand in view of forecasted weather events. Accordingly, the instant claim is unpatentable over the combination of Xu and Kamel.

Response to Arguments
	Applicants’ arguments in traversal of the standing rejections under 35 U.S.C. 102 and 103 have been carefully reviewed but are not found to be persuasive. 
	Applicants argue, at pg. 7 of the remarks filed 9/19/2022:

    PNG
    media_image1.png
    402
    701
    media_image1.png
    Greyscale

	Examiner respectfully disagrees. Figure 2 of the Xu reference (at pg. 60) is reproduced here:

    PNG
    media_image2.png
    630
    690
    media_image2.png
    Greyscale

	As described in the text associated with the figure, and in the various cited portions of the Xu reference, the “Utility” in Xu observes aggregator behavior, sets prices (in “data-driven pricing schemes”) to control those aggregators, which in turn control their loads in response to prices. The goal, in Xu, is to observe and manage “charging peaks of different aggregators” such that the overall power consumption of all aggregators stays within an acceptable range for the Utility, and such that revenue for the Utility is maximized to the extent possible. Stated more simply, prices are set such that the behavior of each aggregator is modified to better suit the Utility. More specifically, as set forth at page 61, the utility “seeks to formulate the best possible pricing strategy, when being autonomously responded to by each aggregator, that can also optimize the utility level objectives (e.g., peak shaving, revenue maximization, etc.).” For at least the foregoing reasons, Applicants’ arguments in traversal of the standing claim rejections are not persuasive, and the traversed rejections are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D. COYER whose telephone number is (571) 270-5306 and whose fax number is (571) 270-6306.  The examiner normally can be reached via phone on Monday-Friday 12pm-10pm Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen, can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan D. Coyer/Primary Examiner, Art Unit 2191                                                                                                                                                                                




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://en.wikipedia.org/wiki/Setpoint_(control_system)
        2 https://en.wikipedia.org/wiki/Setpoint_(control_system)